Title: Contract with William Hall, [20 August 1791]
From: Hall, William,Society for Establishing Useful Manufactures
To: 



[Philadelphia, August 20, 1791]

Agreement between AH on behalf of a certain Society or Comp for establis Manufactures in the state of N Jersey &  Hall.
The said  Hall shall superintend and carry on for the said Society or Company the business of printing staining and bleaching of Cottons and Linnens, in all its parts, upon the like principles and in the like method, as the same is now carried on in the Kingdom of Great Britain, and to construct or direct the construction of all such machines as are in use in the said Kingdom in and about the said business; with all which, the said  Hall doth hereby declare himself to be well acquainted.
The said Society shall confide to the said  Hall the superintendence of the said business at such Factory as they shall establish and shall allow & pay to him for his services so long as they shall think fit to continue him in their employment, and he shall so continue, the yearly salary of 600 £ Sterling money of G B per annum together with a share in the nett profits of the said business at the rate of five per Centum of the said profits. In determining such nett profits no deduction shall be made for the interest of the Capital employed except such part of it as may be actually invested in the funds of the United States or in the stock of some public bank or as may be actually borrowed for the carrying on of the said business. The salary aforesaid shall commence from the time of the Incorporation of the said Society.
The said Society shall make a reasonable compensation to the said  Hall for such machines as he shall introduce and furnish to their use, towards the prosecution of the said business—which compensation shall be agreed upon between the said Alexander Hamilton & the said  Hall, or if not so agreed upon, shall be ascertained by indifferent persons to be appointed by the parties.
For the performance of all which agreements severally & respectively the said parties do mutually and respectively bind themselves each to the other in the penal sum of Ten thousand Dollars.
In Witness whereof the said Alexander H  & the said  Hall have hereunto respectively subscribed & set their hands & seals the  day of August 1791.
